




Exhibit 10.27


FORM OF NON-COMPETE AND NON-SOLICITATION AGREEMENT




This AGREEMENT is dated as of ________________--____ by and between STAPLES,
INC., a Delaware Corporation having offices at 500 Staples Drive, Framingham,
Massachusetts 01702 (the “Company,” which term includes any affiliates and
subsidiaries), and _______________________ (“Executive”).


WITNESSETH:


WHEREAS the Company operates in the highly competitive, diversified office
products market and competes across delivery channels with various types of
businesses which presently include but are not limited to office supply chains,
mass merchants, warehouse clubs, computer and electronic superstores, mail order
firms, contract stationer businesses, copy and print centers, and electronic
commerce distributors;


WHEREAS, Executive is an officer and stock option-holder of the Company;


WHEREAS, such relationship creates a relationship of confidence and trust
between the parties;


WHEREAS, the Company in reliance on this Agreement has and will entrust
Executive with information, knowledge, and know-how which would be detrimental
to Company if Executive were to provide services to, or otherwise participate in
the operation of, a competitor of the Company;


WHEREAS, the conduct of the Company's business entails the disclosure of
confidential information and trade secrets to its employees and by virtue of the
services which Executive will render or intends to render pursuant to this
Agreement, Executive will become privy, solely through his/her relationship with
the Company and its employees to confidential business information of the
Company, including but not limited to financial information, marketing plans and
techniques, strategies, forecasts, operations structures and methods, pricing
policies and information, customer lists and information, vendor programs and
other proprietary, private, confidential business matters.


WHEREAS, the Company entrusts Executive with maintaining contacts, business
relationships and goodwill with Staples' customers.


NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained, the parties hereto agree as follows:


1. In addition to compensation paid to Executive by the Company from time to
time and the issuance of any future grants of stock options and/or restricted
stock (PARS) as may be granted at the discretion of the Board of Directors, the
Company shall pay to Executive the sum of One Dollar ($1.00), receipt of which
is hereby acknowledged, in exchange for Executive's promises as set forth
herein. Executive acknowledges that a grant of stock options and/or PARS has
value sufficient to constitute consideration by itself for this Agreement
regardless of whether Executive actually profits from the grant.


2. For all periods beginning upon the date hereof and ending two years from the
date of termination of his/her employment with the Company (the “Non-compete and
Non-solicitation Period”), Executive shall not:


(a) Directly or indirectly as owner, partner, joint venturer, stockholder,
employee, broker, agent, principal, trustee, corporate officer, director,
licensor, licensee, franchisee, or in any capacity whatsoever engage in, become
financially interested in, be employed by or have any business or professional
connection with any business that competes with the Company, including but not
limited to any business engaged in, or which plans to engage in, the sale or
distribution of office products or related services, including without
limitation consumable office supplies, business machines and computers, office
technology, office furniture, copy services and/or print services in any




--------------------------------------------------------------------------------




country where the Company or any of its subsidiaries is then engaged in such
sales or distribution; provided, however, that Executive may own any securities
of any corporation which is engaged in such business and is publicly owned and
traded but in an amount not to exceed at any one time one percent of any class
of stock or securities of such corporation. Notwithstanding anything to the
contrary herein, in the event that Executive's employment is terminated
involuntarily other than for “Cause,” the Non-compete Period set forth in this
Paragraph 2(a) shall be modified as follows. The modified period shall be equal
to the duration of any period during which Executive is entitled to severance
pay in accordance with Company policy or any applicable Severance Benefits
Agreement. For the purpose of this Paragraph, “Cause” shall be defined as
Executive's willful and continued failure to substantially perform his or her
job duties, Executive's violation of Staples' Code of Ethics, Executive's breach
of either this Agreement or the Proprietary and Confidential Information
Agreement, or Executive's willful misconduct.


(b) Solicit, hire, offer employment to, or in any manner encourage employees of
the Company to leave its employ. Executive further agrees that during such
period he/she shall not directly or indirectly solicit, hire, or offer
employment to any former employees who were employed by the Company at any time
during Executive's final six months of employment with the Company.


3. In the event that Executive believes that employment otherwise in violation
of this Agreement would not harm the Company's legitimate business interests,
Executive may request Staples to waive the restrictions contained in this
Agreement. Any such request shall be made in writing to the Senior Vice
President, Human Resources at the Company and shall identify the business with
which Executive seeks to associate and describe the duties that Executive seeks
to perform. The Company has the sole discretion whether to grant such a waiver
and no waiver of any restrictions under this Agreement shall be effective unless
in writing and signed by the President or CEO of the Company.


4. In the event that any one or more of the terms contained in subparagraphs (a)
or (b) of Paragraph 2 for any reason becomes invalid, illegal, or unenforceable,
such invalidity, illegality or unenforceability shall not affect any other terms
herein, but such terms shall be deemed deleted and such deletion shall not
affect the validity of the other terms of Paragraph 2. In addition, if any one
or more of the terms contained in subparagraphs (a) or (b) of Paragraph 2 shall
for any reason be held to be excessively broad with regard to time, duration,
geographic scope or activity such terms shall be construed in a manner to enable
them to be enforced to the extent compatible with applicable law.


5. The parties agree that failure to comply with subparagraphs (a) or (b) of
Paragraph 2 cannot be reasonably or adequately compensated in damages in an
action at law and breach of these provisions of this Agreement will cause the
Company irreparable harm. Therefore, in addition to the other remedies which may
be available to it, in law or in equity, the Company shall be entitled to
injunctive relief without bond or other security with respect to the breach of
subparagraphs (a) or (b) of Paragraph 2.


6. If Executive breaches any of the covenants set forth in this Agreement,
Executive agrees to pay all costs (including attorney's fees) incurred by the
Company in establishing that breach and in otherwise enforcing any of the
covenants or provisions of this Agreement.


7. In the event that Executive breaches any of the provisions of Paragraph 2 of
this Agreement, the Non-compete and Non-solicitation period shall be tolled
until such breach has been duly cured. If, during the Non-compete and
Non-solicitation Period, Executive has, or intends to have, any business or
professional connection with any business that competes with the Company as set
forth in subparagraph (a) of Paragraph 2, Executive shall provide the Company
with thirty days prior written notice of the name, address, and telephone number
of such company or business, regardless of its location. Written notice under
this paragraph shall be delivered to the Company's Senior Vice President of
Human Resources via personal delivery, certified mail, or other equally reliable
means.


8. The termination of Executive's employment with the Company shall not affect
the enforceability of this Agreement. Nothing in this Agreement shall be deemed
to imply any obligation of continued employment of Executive by the Company
which employment shall be “at will” unless otherwise specifically agreed in
writing.




--------------------------------------------------------------------------------






9. This Agreement shall be binding upon the legal representatives, heirs,
successors and assigns of the parties hereto. It may not be changed orally, but
only by a writing signed by the party against whom enforcement of any such
change is sought. It is agreed that a waiver by either party of a breach of any
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent breach by the same party. This Agreement shall be governed by the
laws of the Commonwealth of Massachusetts, and Executive agrees that any claims
or causes of action which arise out of this Agreement shall be instituted and
litigated only in, and Executive voluntarily submits to the jurisdiction over
his or her person by, a court of competent jurisdiction located within the
Commonwealth of Massachusetts.


STAPLES, INC.                EXECUTIVE:
    
By:
__________________________            Signature:____________________________________
Its Senior Vice President,
Please print your name here:

Human Resources                
____________________________________________
Employee ID:




____________________________________________






